        Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAMON ROSS,                               )
                                          )
      Plaintiff,                          )
                                          )   CIVIL ACTION FILE NO.:
v.                                        )
                                          )
HHC PROPERTY I, LLC,                      )
                                          )
     Defendant.                           )
______________________________

                                   COMPLAINT

       Plaintiff KAMON ROSS (“ROSS” or “Plaintiff”) hereby sues Defendant,

HHC PROPERTY I, LLC., (“Defendant”) pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), and its implementing

regulations, the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and

alleges as follows:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon HHC PROPERTY I, LLC.’s, failure to remove physical

barriers to equal access and violations of Title III of the ADA.
                                           1
         Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 2 of 19




       2.     Venue is properly located in the Northern District of Georgia pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, KAMON ROSS, is and has been at all times relevant to the

instant matter, a natural person residing in Georgia and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking, standing, reaching and grasping.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make areas that

the he frequents more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so

                                            2
        Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 3 of 19




an injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the Subject Property as soon as it is accessible

(“Advocacy Purposes”).

      8.     Defendant, HHC PROPERTY I, LLC., is a domestic limited liability

company registered to do business and, in fact, is conducting business in the State

of Georgia and within this judicial district.

      9.     Defendant can be served with process via its Registered Agent, Patti E

Harmon, 289 Washington Ave NE Marietta, GA 30060.

                           FACTUAL ALLEGATIONS

      10.    In June of 2020, Plaintiff attempted to but was deterred from

patronizing, and/or gaining equal access as a disabled patron to the subject strip

shopping center located at 4712 Memorial Drive, Decatur, GA 30032.

      11. HHC PROPERTY I, LLC., is the owner, lessor, and/or operator/lessee

of the real property and improvements that are the subject of this action, specifically

the subject strip shopping center and its attendant facilities, including common

vehicular parking and common exterior paths of travel within the site identified by

the DeKalb County Property Tax Assessor’s parcel identification number 18 012 02

014 (“Subject Facility”, “Subject Property”).

      12.    Plaintiff resides within five (5) miles of the Subject Property.

                                           3
        Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 4 of 19




      13.    Because the Subject Property is in the vicinity of the Plaintiff’s

residence, he is routinely in the area where the Subject Property is located and travels

in and about this area numerous times each month.

      14.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, HHC PROPERTY I, LLC., is compelled to remove the physical barriers

to access and correct the ADA violations that exist at the Subject Property, including

those set forth in this Complaint.

      15.    Plaintiff has visited the Subject Property at least once before as a patron

and advocate for the disabled. Plaintiff intends on revisiting the Subject Property

within six months of the filing of this Complaint or sooner, as soon as the barriers to

access detailed in this Complaint are removed. The purpose of the revisit is to be a

regular patron, to determine if and when the Subject Property is made accessible,

and to maintain standing for this lawsuit for Advocacy Purposes.

      16.    Plaintiff intends on revisiting the Subject Property as a regular patron

to enjoy the same experiences, goods, and services available to Defendant’s non-

disabled patrons as well as for Advocacy Purposes, but does not intend to continue

                                           4
        Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 5 of 19




to repeatedly re-expose himself to the ongoing barriers to equal access and engage

in the futile gesture of attempting to patronize the Subject Property, a business of

public accommodation known to Plaintiff to have numerous and continuing barriers

to equal access for wheelchair users.

      17.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Subject Property is a public accommodation and service

establishment.

      20.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.
                                       5
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 6 of 19




     21.     Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     22.     The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     23.     Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as a patron at the Subject Property and as an

independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to equal access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     24.     Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered to able-bodied patrons of the Subject Property but will be unable

                                          6
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 7 of 19




to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     25.     Defendant, HHC PROPERTY I, LLC., has discriminated against

Plaintiff (and others with disabilities) by denying him access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     26.     Defendant, HHC PROPERTY I, LLC., will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, HHC

PROPERTY I, LLC., is compelled to remove all physical barriers that exist at the

Subject Property, including those specifically set forth herein, and make the Subject

Property accessible to and usable by Plaintiff and other persons with disabilities.

     27.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the Subject Property and the

                                          7
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 8 of 19




full and equal enjoyment of the goods, services, facilities, privileges, advantages

and accommodations of the Subject Property include, but are not limited to:

                            ACCESSIBLE PARKING


            a. The two (2) designated accessible parking spaces are
               not level and have areas of uneven and broken
               pavement because of Defendant’s practice of failing to
               maintain the accessible parking surface in violation of
               28 CFR § 36.211, Sections 4.5.1 and 4.6.3 of the 1991
               ADAAG and Sections 302 and 502.4 of the 2010
               ADAAG. This violation made it dangerous for Plaintiff
               to utilize the parking facility at the Subject Property
               and caused Plaintiff undue upset and loss of
               opportunity.

            b. The access aisle serving the designated van accessible
               parking space on the north end of the parking facility is
               not level and has areas of uneven and broken pavement
               because of Defendant’s practice of failing to maintain
               the access aisle surface in violation of 28 CFR §
               36.211, Sections 4.5.1 and 4.6.3 of the 1991 ADAAG
               and Sections 302 and 502.4 of the 2010 ADAAG. This
               violation made it dangerous for Plaintiff to utilize the
               parking facility at the Subject Property and caused
               Plaintiff undue upset and loss of opportunity.

            c. The accessible parking space on the south end of the
               parking facility has no access aisle in violation of
               Section 4.6 of the 1991 ADAAG and Sections 208 and
               502 of the 2010 ADAAG. This violation made it
               dangerous for Plaintiff to utilize the parking facility at
               the Subject Property and caused Plaintiff undue upset
               and loss of opportunity.
                                         8
Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 9 of 19




    d. The accessible parking space on the south end of the
       parking facility has no visible upright signage (signage
       appears to be missing or removed) in violation of
       Section 4.6 of the 1991 ADAAG and Section 502 of
       the 2010 ADAAG. This violation made it dangerous
       for Plaintiff to utilize the parking facility at the Subject
       Property and caused Plaintiff undue upset and loss of
       opportunity.

                  ACCESSIBLE ROUTES/RAMPS

    e. The available paths of travel from the designated
       accessible parking spaces to the tenant space entrances
       are inaccessible to wheelchair users due to unpermitted
       slopes and/or changes in level in violation of Section
       4.5.2 of the 1991 ADAAG and Sections 206.2.2, 303
       and 304 of the 2010 ADAAG. This violation prevented
       safe access to the plaintiff and caused Plaintiff undue
       upset and loss of opportunity.

    f. The transition at the bottom of the built-up curb ramp
       from the parking facility to the storefront curb and
       tenant space entrances is unbeveled with abrupt
       vertical changes in level which exceed ¼ inches in
       violation of Sections 4.3 and 4.5.2 of the 1991 ADAAG
       and Section 403 of the 2010 ADAAG and said
       accessible features are not being maintained by
       Defendant in violation of 28 CFR § 36.211. These
       violations prevented safe access to the plaintiff and
       caused Plaintiff undue upset and loss of opportunity.

    g. The built-up curb ramp from the parking facility to the
       storefront curb and tenant space entrances has a run
       which exceeds the maximum slope requirement

                                  9
Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 10 of 19




       (8.33%) set forth in Section 4.7.2 of the 1991 ADAAG
       and Section 406.1 of the 2010 ADAAG. This violation
       prevented safe access to the plaintiff and caused
       Plaintiff undue upset and loss of opportunity.

    h. The pedestrian route on the storefront curb of the
       Subject Property between the Walk-in Weaves tenant
       space and the Emmanuel’s Hair Braiding tenant space
       has a slope in excess of 1:20, a total rise greater than
       six (6) inches, as such it is considered a ramp and
       subject to the requirements for accessible ramps yet has
       a handrail that fails to meet the basic minimum
       requirements set forth for handrails in Section 4.26 of
       the 1991 ADAAG and Section 505 of the 2010
       ADAAG. This is a violation of Section 4.8.5 of the
       1991 ADAAG and Section 405.8 of the 2010 ADAAG.
       This violation prevented safe access to the plaintiff and
       caused Plaintiff undue upset and loss of opportunity.

    i. The pedestrian route on the storefront curb of the
       Subject Property between the Walk-in Weaves tenant
       space and the Emmanuel’s Hair Braiding tenant space
       has a slope in excess of 1:20, a total rise greater than
       six (6) inches, and as such is considered a ramp and
       subject to the requirements for accessible ramps yet has
       a running slope which exceeds the maximum slope
       requirement (8.33%) set forth in Section 4.7.2 of the
       1991 ADAAG and Section 406.1 of the 2010 ADAAG.
       This violation prevented safe access to the plaintiff and
       caused Plaintiff undue upset and loss of opportunity.

    j. The pedestrian route on the storefront curb of the
       Subject Property between the Emmanuel’s Hair
       Braiding tenant space and the A-1 Driving School
       tenant space has a slope in excess of 1:20, a total rise

                                10
Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 11 of 19




       greater than six (6) inches, as such it is considered a
       ramp and subject to the requirements for accessible
       ramps yet has a handrail that fails to meet the basic
       minimum requirements set forth for handrails in
       Section 4.26 of the 1991 ADAAG and Section 505 of
       the 2010 ADAAG. This is a violation of Section 4.8.5
       of the 1991 ADAAG and Section 405.8 of the 2010
       ADAAG. This violation prevented safe access to the
       plaintiff and caused Plaintiff undue upset and loss of
       opportunity.

    k. The pedestrian route on the storefront curb of the
       Subject Property between the Emmanuel’s Hair
       Braiding tenant space and the A-1 Driving School
       tenant space has a slope in excess of 1:20, a total rise
       greater than six (6) inches, as such it is considered a
       ramp and subject to the requirements for accessible
       ramps yet has a running slope which exceeds the
       maximum slope requirement (8.33%) set forth in
       Section 4.7.2 of the 1991 ADAAG and Section 406.1
       of the 2010 ADAAG. This violation prevented safe
       access to the plaintiff and caused Plaintiff undue upset
       and loss of opportunity.

                  TENANT SPACE ENTRANCES

    l. The paved areas of the storefront curb immediately
       outside the accessible entrances to the tenant spaces has
       unlevel approach that extends into the minimum level
       maneuvering clearance required for a wheelchair user
       to approach and access each entrance’s outward
       swinging entry door in violation of Section 4.13.6 of
       the 1991 ADAAG and Section 404.2.4.1 of the 2010
       ADAAG. This violation prevented equal access to the


                                11
Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 12 of 19




       plaintiff and caused Plaintiff undue upset and loss of
       opportunity.

    m. One or more of the accessible entrances to the tenant
       spaces at the subject facility have a door closer that
       closes too quickly. Violation: The sweep speed settings
       of the door closers for the accessible entrance doors
       have not been maintained properly by Defendant which
       has caused the door closing speeds to increase with
       time and use so that the time allowed to transition the
       door, from an open position of 90 degrees to a position
       of 12 degrees from the latch, is too brief to allow
       individuals with mobility impairments to enter and/or
       exit safely, independently and/or without difficulty, in
       violation of Section 4.13.10 of the 1991 ADAAG and
       Section 404.2.8 of the 2010 ADAAG. This accessible
       feature is not being maintained by Defendant in
       violation of 28 CFR § 36.211. These violations
       prevented equal access to the plaintiff and caused
       Plaintiff undue upset and loss of opportunity.

                 MAINTENANCE PRACTICES

    n. Defendant has a practice of failing to maintain the
       accessible features of the facility, creating barriers to
       access for the Plaintiff, as set forth herein, in violation
       of 28 CFR § 36.211. This practice prevented access to
       the plaintiff equal to that of Defendant’s able-bodied
       customers causing Plaintiff loss of opportunity,
       anxiety, humiliation and/or embarrassment.

    o. Defendant has a practice of failing to maintain the
       accessible elements at the Subject Facility by
       neglecting its continuing duty to discover transient
       accessible elements which by the nature of their design
                                 12
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 13 of 19




               or placement, frequency of usage, exposure to weather
               and/or other factors, are prone to shift from compliant
               to noncompliant so that said elements may be
               discovered and remediated. Defendant failed and
               continues to fail to alter its inadequate maintenance
               practices to prevent future recurrence of
               noncompliance with dynamic accessible elements at
               the Subject Facility in violation of 28 CFR § 36.211,
               the 1991 ADAAG, and the 2010 ADAAG. These
               violations, as set forth hereinabove, made it impossible
               for Plaintiff to experience the same access to the goods,
               services, facilities, privileges, advantages and
               accommodations of the Subject Facility as Defendant’s
               able-bodied patrons and caused Plaintiff loss of
               opportunity,       anxiety,    embarrassment       and/or
               humiliation.

            p. Defendant has failed to modify its discriminatory
               maintenance practices to ensure that, pursuant to its
               continuing duty under the ADA, the Subject Property
               remains readily accessible to and usable by disabled
               individuals, including Plaintiff, as set forth herein, in
               violation of 28 CFR § 36.302 and 36.211. This failure
               by Defendant prevented access to the plaintiff equal to
               that of Defendant’s able-bodied customers causing
               Plaintiff loss of opportunity, anxiety, humiliation
               and/or embarrassment.

      28.    The discriminatory violations described above are not an exhaustive

list of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered. A complete list of the Subject

                                        13
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 14 of 19




Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      29.    The defendant has a practice of failing to maintain the accessible

elements at the Subject Property by neglecting its continuing duty to review, inspect,

and discover transient accessible elements which by the nature of their design or

placement, frequency of usage, exposure to weather and/or other factors, are prone

to shift from compliant to noncompliant, so that said elements are discovered and

remediated. Defendant failed and continues to fail to alter its inadequate

maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff,

as a wheelchair user, to experience the same access to the goods, services, facilities,

privileges, advantages and accommodations of the Subject Property as Defendant’s

able-bodied patrons.

      30.    Accessible elements at the Subject Property have been altered and/or

                                          14
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 15 of 19




constructed since 2010.

      31.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      32.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      33.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      34.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      35.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

                                          15
       Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 16 of 19




Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      36.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      37.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      38.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

                                          16
        Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 17 of 19




wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

       39.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, HHC PROPERTY I, LLC., is required to remove the

physical barriers, dangerous conditions and ADA violations that exist at the Subject

Property, including those alleged herein. Considering the balance of hardships

between the Plaintiff and Defendant, a remedy in equity is warranted.

       40.    Plaintiff’s requested relief serves the public interest.

       41.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, HHC PROPERTY I, LLC., pursuant to 42

U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal

access to the subject premises, as provided by the ADA unless the injunctive relief

requested herein is granted.

       42.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

                                            17
          Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 18 of 19




make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

      WHEREFORE, the Plaintiff prays as follows:
      A.      That the Court find Defendant, HHC PROPERTY I, LLC.,
              in violation of the ADA and ADAAG;
      B.      That the Court enter an Order requiring Defendant, HHC
              PROPERTY I, LLC., to (i) remove the physical barriers to
              access and (ii) alter the Subject Property to make the
              subject property readily accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;
      C.      That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
              duty to maintain and repair its accessible features and
              equipment in the future so that the facility remains
              accessible to and useable by individuals with disabilities
              in the future, to the full extent required by Title III of the
              ADA;
      D.      That the Court enter an Order directing Defendant to
              implement and carry out effective policies, practices, and
              procedures to maintain and repair its accessible features
              and equipment in the future pursuant to 28 C.F.R. § 36.302
              and 28 C.F.R. § 36.211.
      E.      That the Court enter an Order directing Defendant to
              evaluate and neutralize its policies and procedures towards

                                           18
      Case 1:21-cv-00065-SDG Document 4 Filed 01/12/21 Page 19 of 19




           persons with disabilities for such reasonable time so as to
           allow them to undertake and complete corrective
           procedures;
     F.    An award of attorneys’ fees, costs (including expert fees),
           and litigation expenses pursuant to 42 U.S.C. § 12205;
     G.    An award of interest upon the original sums of said award
           of attorney’s fees, costs (including expert fees), and other
           expenses of suit; and
     H.    Such other relief as the Court deems just and proper,
           and/or is allowable under Title III of the Americans with
           Disabilities Act.


     Respectfully submitted, this the 6th day of January 2021.



                               /s/ Meredith J. Carter
                               Meredith J. Carter
                               Georgia Bar No.: 325422


M. CARTER LAW LLC
2690 Cobb Parkway SE
Suite A5-294
Smyrna, GA 30080
Tel: (404) 618-3838
meredith@mcarterlaw.com




                                       19
